Appeal by defendant from an order awarding temporary alimony and counsel fees in an action for separation. The notice of motion herein was dated August 2, 1954. The action was not commenced, and the motion papers were not served, until August 23, 1954. Order modified by striking from the second ordering paragraph the figure “ 2 ” and by substituting therefor the figure “ 23 ”; as so modified, order affirmed, with $10 costs and disbursements to respondent. Temporary alimony could not be directed to begin prior to the date of the institution of the action and prior to the date of service of the motion papers for that relief. Wenzel, Acting P. J., MacCrate, Schmidt, Beldock and Murphy, JJ., concur.